Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A storage medium for tangibly storing in claim 43 (and dependent claims).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 26, 28, 31-33, 35, 37, 30-42, 44 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
25, 27, 29-30, 34, 36, 38-39, 43 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Topiwala U.S. Patent/PG Publication 10650590.
Regarding claim 25:
 A method comprising: 
 receiving, by a client device, (Topiwala C2 L12-40 The device used by the user to interact with the virtual reality is also referred to as a client device or a client receiver.)
 current video segment data from a server, the current video segment data representing a video segment and comprising at least one specified viewing angle and a data identifier representing video segment data to which the specified viewing angle is directed (Topiwala C1 L50-C2 L11 The server determines a video or data for constructing a video corresponding to the user location and viewing angle and sends to the client device.).
 playing, on a display of the client device, the video segment (Topiwala C3 L1-19 The client device displays the video to the user via a display of the client device.).
 acquiring, by the client device, a current viewing angle of a user operating the client device while playing the video segment (Topiwala C2 L12-40 Accordingly, the client device may continuously update the virtual user location and the virtual viewing angle. The virtual location of the user is also referred to as the user location and the virtual viewing angle of the user referred to as the viewing angle of the user.).
 determining, by the client device, a target viewing angle matching the current viewing angle from the at least one specified viewing angle and playing, on the display, a second video segment represented by video segment data associated with the target viewing angle after playing the video segment represented by the current video segment data (Topiwala C2 L12-40 Accordingly, the client device may continuously update the virtual user location and the virtual viewing angle.)(Topiwala C2 L41-57 Therefore, the server determines a subset of data that is relevant for constructing the video that needs to be displayed on the client device, given the user location and the viewing angle). 
Regarding claim 27:
 The method of claim 25, has all of its limitations taught by Topiwala. Topiwala further teaches  further comprising sending, by the client device to the server, a data identifier of the video segment data to which the target viewing angle is directed after determining the target viewing angle acquiring, at the client device from the server, the video segment data to which the target viewing angle is directed (Topiwala C2 L12-40 Accordingly, the client device may continuously update the virtual user location and the virtual viewing angle.)(Topiwala C2 L41-57 Therefore, the server determines a subset of data that is relevant for constructing the video that needs to be displayed on the client device, given the user location and the viewing angle).
Regarding claim 29:
 The method of claim 25, has all of its limitations taught by Topiwala. Topiwala further teaches  the video segment data including direction information and after the receiving current video segment data sent from a server, the method further comprises
 determining, by the client device, a data identifier of video segment data having direction information consistent with that of the current video segment data from various data identifiers comprised in the current video segment data (Topiwala C2 L12-40 Accordingly, the client device may continuously update the virtual user location and the virtual viewing angle. The virtual location of the user is also referred to as the user location and the virtual viewing angle of the user referred to as the viewing angle of the user.).
 and acquiring, by the client device from the server, the video segment data to which the determined data identifier is directed (Topiwala C2 L41-57 Therefore, the server determines a subset of data that is relevant for constructing the video that needs to be displayed on the client device, given the user location and the viewing angle).
Regarding claim 30:
 The method of claim 25, has all of its limitations taught by Topiwala. Topiwala further teaches  each specified viewing angle corresponding to a viewing angle range and the determining the target viewing angle comprises: 
 determining, by the client device, a viewing angle range of the current viewing angle and using, by the client device, a specified viewing angle corresponding to the determined viewing angle range as the target viewing angle (Topiwala  C3 L1-18 For example, the portion of video extracted from the 360-degree video represents a portion of the 360-degree video that is within a threshold angle from the viewing angle of the user, for example, 90 degrees on each side of the viewing angle representing a total span of 180 degrees.). 
Regarding claim 34:
The claim is a/an parallel version of claim 25. As such it is rejected under the same teachings.
Regarding claim 36:
The claim is a/an parallel version of claim 27. As such it is rejected under the same teachings.
Regarding claim 38:
The claim is a/an parallel version of claim 29. As such it is rejected under the same teachings.
Regarding claim 39:
The claim is a/an parallel version of claim 30. As such it is rejected under the same teachings.
Regarding claim 43:
The claim is a/an parallel version of claim 25. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner 
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616